Citation Nr: 1625730	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  03-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on skin, profuse perspiration, respiratory symptoms and neurological symptoms, to include as manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and father 




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1988 to April 1992, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from September 1990 to April 1991.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran and his father presented testimony at a Board hearing held in Washington, DC before a Veterans Law Judge in January 2004.  A transcript from that hearing is of record.  The claims for service connection for a blood disorder and a mycoplasma infection were remanded in July 2004, and November 2007.  Thereafter, in November 2010, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a hematologist was rendered in November 2010.  The Board also requested a medical expert opinion from an infectious diseases specialist pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901 in July 2011.  Said medical opinion was rendered in December 2011. 

In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the April 2004 hearing was no longer at the Board (due to retirement) and he was informed that he had the right to a new hearing.  In February 2012, the Veteran stated that he wanted a new hearing before the Board at the RO; a Board videoconference hearing was conducted before the undersigned in October 2012.  Thereafter, the case was remanded for additional development in December 2012 and January 2013. 

In a June 2014 decision, the Board denied entitlement to service connection for a blood disorder and a mycoplasma infection, and remanded the remaining claim on appeal.  The case has now been returned to the Board for appellate review.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Board remand, the AOJ was requested to obtain all VA treatment records from 1992 onward, not already of record.  While VA treatment records dated from August 1995 through July 2014 have been associated with the claims file, it appears that VA treatment records dated from 1992 to August 1995 may be outstanding.  Most recently, email correspondence dated in January 2016 reflects that the records request has not been fully processed and that the responsible party would get to the request as soon as possible.  There is nothing in the file to indicate that these VA treatment records do not exist or that further efforts to obtain these records would be futile.  To this extent, the Board finds that the AOJ did not substantially comply with the June 2014 remand directive.  Stegall, 11 Vet. App at 271.  Therefore, an additional remand is necessary to obtain the VA treatment records dating from 1992 to August 1995.

In addition, as requested by the June 2014 Board remand, the Veteran underwent VA examination in August 2015.  The examiner was asked to opine whether any conditions for which service connection is claimed herein are currently manifested, and if so, their etiology and onset date(s) as well as whether any clinically demonstrated disorder(s) is/are the result of any incident(s) of active military service, including any already-service-connected disability.

The examiner was specifically asked to opine whether there is any evidence that the currently diagnosed conditions are related to any signs or symptoms the Veteran experienced during his service and to state whether the Veteran's fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any, are part and parcel of any diagnosed condition, to include any service-connected disability (posttraumatic stress disorder (PTSD), eczema, gastroenteritis, left ankle, and right foot wart removal).

According to the August 2015 Skin examination report, the examiner indicated that the Veteran has a diagnosis of hyperhidrosis.  While he indicated that the Veteran's acne and folliculitis were not related to environmental conditions in Gulf War in Southwest Asia, no opinion was provided regarding whether his diagnosed hyperhidrosis was incurred in or otherwise related to active duty service, to include any service-connected disability.  To this extent, the Board finds that the RO did not substantially comply with the June 2014 remand directive.  Stegall, 11 Vet. App at 271.

In addition, it is unclear whether any claimed condition is related to the Veteran's service-connected PTSD.  The examiner stated that the Veteran's claimed fevers, abnormal white blood cell counts, confusion, episodic decrease in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms are not part and parcel of any diagnosed condition including eczema, gastroenteritis, left ankle, and right foot wart removal.  However, according to the August 2015 VA Central Nervous System (CNS) and Neuromuscular Disease examination report, the examiner checked yes to indicate that the Veteran has depression, cognitive impairment or dementia, or another mental health conditions attributable to a CNS disease and/or its treatment.  Although the examiner acknowledged that the Veteran has PTSD, he did not clarify whether there was a separate diagnosis for depression, cognitive impairment, or dementia, or mental health condition attributable to a CNS disease and/or its treatment.  He further stated that during evaluation, the Veteran had bursts of anger at a past event when somebody was not giving him appointment in some VA hospital.  He stated that the Veteran does not have any diagnosable neurological disorder on objective evaluation and that there is no evidence that these symptoms are related to environmental conditions in Gulf War in southwest Asia.  Additionally, no further opinion was provided regarding whether the claimed conditions or diagnosed disorders were part and parcel of the Veteran's PTSD or otherwise related to his service-connected conditions, as requested.  In light of the diagnosed disorders and questionable CNS diagnosis, the opinion provided by the August 2015 VA examiner is inadequate.

Where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim on appeal. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from 1992 through August 1995, not already of record.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.

If those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159. 

2.  After the above development is completed, refer the entire record to the August 2015 VA examiner for an addendum opinion.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

After review of the record, to include any newly obtained VA treatment records, the examiner is asked to render opinions as to whether any clinically demonstrated disorder(s) is/are the result of any incident(s) of active military service, including any already-service-connected disability, with consideration of the provisions of law pertaining to Persian Gulf War "Undiagnosed Illness."  Specifically the examiner is asked to:

a.  State whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any currently manifested disorder(s), to include hyperhidrosis, was/were incurred in or is/are related to the Veteran's active service, including service in Southwest Asia.  This must include an opinion regarding whether the Veteran's claimed fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any, are causally or etiologically related to military service or to some other cause or causes.  

b.  State whether there is any evidence that the currently diagnosed conditions are related to any signs or symptoms the Veteran experienced during his service. 

c.  State whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's currently diagnosed disorders, to include any fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any, are part and parcel of any diagnosed condition, to include any service-connected disability (PTSD, eczema, gastroenteritis, left ankle, and right foot wart removal).

d.  State whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any currently manifested disorder(s), to include hyperhidrosis, is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected disability (PTSD, eczema, gastroenteritis, left ankle, and right foot wart removal).

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

3.  Thereafter, readjudicate the claim, with consideration of all appropriate theories of service connection.  If the claim remains denied, the Veteran and the Veteran's representative must be provided an SSOC and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




